Exhibit 10.21

SEMPRA ENERGY

2013 LONG TERM INCENTIVE PLAN

2015 PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

You have been granted a performance-based restricted stock unit award
representing the right to receive the number of shares of Sempra Energy Common
Stock set forth below, subject to the vesting conditions set forth below.  The
restricted stock units, and dividend equivalents with respect to the restricted
stock units, under your award may not be sold or assigned. They will be subject
to forfeiture unless and until they vest based upon the satisfaction of
performance criteria.   Shares of Common Stock will be distributed to you after
the the Compensation Committee’s determination and certification that the
performance criteria have been met, if the restricted stock units vest under the
terms and conditions of your award.




The terms and conditions of your award are set forth in the attached Year 2015
Restricted Stock Unit Award Agreement and in the Sempra Energy 2013 Long Term
Incentive Plan, which has been provided to you.  The summary below highlights
selected terms and conditions but it is not complete and you should carefully
read the attachments to fully understand the terms and conditions of your award.

 

SUMMARY

 

 

 

Date of Award:

January 2, 2015

Name of Recipient:

NAME

Recipient’s Employee Number:

EE ID

Number of Restricted Stock Units (prior to any dividend equivalents):

 

At Target:

# RSU

 

 

Award Date Fair Market Value per Share of Common Stock:

$TBD

Restricted Stock Units:

Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award.  Your
restricted stock units are not shares of Common Stock.  Your restricted stock
units will vest (as described below), if and when both the cumulative net income
performance measure (as defined in the attached Year 2015 Restricted Stock Unit
Award Agreement) and commencement of commercial operations of Cameron LNG Train
1 are achieved.  

Vesting/Forfeiture of Restricted Stock Units:

Subject to certain exceptions set forth in the Year 2015 Restricted Stock Unit
Award Agreement, your restricted stock units will vest only upon the
Compensation Committee’s determination and certification that Sempra Energy has
achieved positive cumulative net income (to be determined in accordance with
GAAP) for the performance period beginning on January 1, 2015 and ending
December 31, 2017 and the Cameron LNG joint venture has commenced commercial
operations of Cameron LNG Train 1.  Any restricted stock units that do not vest
upon the Compensation Committee's determination and certification will be
forfeited.

Transfer Restrictions:

Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.

Termination of Employment:

Your restricted stock units also may be forfeited if your employment terminates.
  

Dividend Equivalents:

You also have been awarded dividend equivalents with respect to your restricted
stock units.  Your dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of your award.  Your dividend equivalents will be determined based on
the dividends that you would have received, had you held shares of Common Stock
equal to the vested number of your restricted stock units from the date of your
award to the date of the distribution of shares of Common Stock following the
vesting of your restricted stock units, and assuming that the dividends were
reinvested in Common Stock (and any dividends on such shares were reinvested in
Common Stock).  The dividends will be deemed reinvested in Common Stock in the
same manner as dividends reinvested pursuant to the terms of the Sempra Dividend
Reinvestment Plan.  Your dividend equivalents will be subject to the same
transfer restrictions and forfeiture and vesting conditions as the shares
represented by your restricted stock units.

Distribution of Shares:

Shares of Common Stock will be distributed to you to the extent your restricted
stock units vest.  Except as provided otherwise in the attached Year 2015
Restricted Stock Unit Award Agreement, the shares will be distributed to you
after the Compensation Committee’s determination and certification of
achievement of the performance criteria.  The shares of Common Stock will
include the additional shares to be distributed pursuant to your dividend
equivalents.

Taxes:

Upon distribution of shares of Common Stock to you, you will be subject to
income taxes on the value of the distributed shares at the time of distribution
and must pay applicable withholding taxes.  

By your acceptance of this award, you agree to all of the terms and conditions
set forth in this Cover Page/Summary, the attached Year 2015 Restricted Stock
Unit Award Agreement and the Sempra Energy 2013 Long Term Incentive Plan.

Recipient:

 

X

 

 

(Signature)

Sempra Energy:


 

/s/ Debra L. Reed


 

 

(Signature)


Title:

 

Chairman and Chief Executive Officer





















SEMPRA ENERGY

2013 LONG TERM INCENTIVE PLAN

Year 2015 Restricted Stock Unit Award Agreement




Award:

You have been granted a performance-based restricted stock unit award under
Sempra Energy’s 2013 Long Term Incentive Plan.  The award consists of the number
of restricted stock units set forth on the Cover Page/Summary to this Agreement,
and dividend equivalents with respect to the restricted stock units (described
below).

Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award.  Your
restricted stock units are not shares of Common Stock.

Each restricted stock unit represents the right to receive one share of Common
Stock upon the vesting of the unit.

Unless and until they vest, your restricted stock units and any dividend
equivalents (as described below) will be subject to transfer restrictions and
forfeiture and vesting conditions.

Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, your restricted stock units
(and dividend equivalents) will vest only upon and only to the extent that the
Compensation Committee of Sempra Energy's Board of Directors determines and
certifies that Sempra Energy has achieved positive cumulative fiscal 2015
through fiscal 2017 net income and the Cameron LNG joint venture has commenced
commercial operations of Cameron LNG Train 1. Any restricted stock units (and
dividend equivalents) that do not vest will be forfeited.

Your restricted stock units (and dividend equivalents) also may be forfeited if
your employment terminates before they vest.

See “Vesting/Forfeiture,” “Transfer Restrictions,” and “Termination of
Employment” below.

Vesting/Forfeiture:

Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, your restricted stock units
(and dividend equivalents, as described below) will vest only upon the
Compensation Committee’s determination and certification that both of the
following performance criteria have been met:

1.

Sempra Energy has achieved positive cumulative fiscal 2015 through fiscal 2017
net income (to be determined in accordance with GAAP).  and

2.

The Cameron LNG joint venture has commenced commercial operations of Cameron LNG
Train 1.  

As soon as reasonably practicable following the later to occur of (i) the end of
the performance period for the cumulative net income performance measure and
(ii) the achievement of commercial operations of Cameron LNG Train 1, the
Compensation Committee will determine and certify the achievement of the
performance criteria. You will receive the number of shares of Common Stock
equal to the number of your vested restricted stock units after the Compensation
Committee’s determination and certification of both performance measures.  Also,
you will receive the number of shares of Common Stock equal to your dividend
equivalents after the Compensation Committee’s determination and certification.
 Certificates for the shares will be issued to you or transferred to an account
that you designate.  When the shares of Common Stock are issued to you, your
restricted stock units (vested and unvested) and your dividend equivalents will
terminate.   

Transfer Restrictions:

You may not sell or otherwise transfer or assign your restricted stock units (or
your dividend equivalents).

Dividend Equivalents:

You also have been awarded dividend equivalents with respect to your restricted
stock units.  Your dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of your award.  Your dividend equivalents will be determined based on
the dividends that you would have received, had you held shares of Common Stock
equal to the vested number of your restricted stock units from the date of your
award to the date of the distribution of shares of Common Stock following the
vesting of your restricted stock units, and assuming that the dividends were
reinvested in Common Stock (and any dividends on such shares were reinvested in
Common Stock).  The dividends will be deemed reinvested in Common Stock in the
same manner as dividends reinvested pursuant to the terms of the Sempra Dividend
Reinvestment Plan.  

Your dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as your restricted stock units.  They will
vest when your restricted stock units vest.

Also, your restricted stock units (and dividend equivalents), including the
terms and conditions thereof, will be adjusted to prevent dilution or
enlargement of your rights in the event of a stock dividend on shares of Common
Stock or as the result of a stock-split, recapitalization, reorganization or
other similar transaction in accordance with the terms and conditions of the
2013 Long Term Incentive Plan.  Any additional restricted stock units (and
dividend equivalents) awarded to you as a result of such an adjustment also will
be subject to the same transfer restrictions, forfeiture and vesting conditions
and other terms and conditions that are applicable to your restricted stock
units.

No Shareholder Rights:

Your restricted stock units (and dividend equivalents) are not shares of Common
Stock.  You will have no rights as a shareholder unless and until shares of
Common Stock are issued to you following the vesting of your restricted stock
units (and dividend equivalents) as provided in this Agreement and the 2013 Long
Term Incentive Plan.  

Distribution of Shares:

As described in “Vesting/Forfeiture” above, the Compensation Committee will
determine and certify the extent to which Sempra Energy has met the performance
criteria and the extent, if any, as to which your restricted stock units have
then vested.

You will receive the number of shares of Common Stock equal to the number of
your restricted stock units that have vested.  However, in no event will you
receive under this award, and other awards granted to you under the 2013 Long
Term Incentive Plan in the same fiscal year of Sempra Energy, more than the
maximum number of shares of Common Stock permitted under the 2013 Long Term
Incentive Plan.  Also, you will receive the number of shares of Common Stock
equal to your dividend equivalents after the Compensation Committee’s
determination and certification of both performance measures.

You will receive the shares as soon as reasonably practicable following the
Compensation Committee’s determination and certification (and in no event later
than March 15 of the year following the year of achievement of the two
performance measures, or if the achievement of the two performance measures
occurs in different years, the later to occur).  Once you receive the shares of
Common Stock, your vested and unvested restricted stock units (and dividend
equivalents) will terminate.

Termination of Employment:

Termination

Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, if your employment with
Sempra Energy and its Subsidiaries terminates for any reason prior to the
vesting of your restricted stock units (and dividend equivalents) all of your
restricted stock units (and dividend equivalents) will be forfeited, provided
however that the Compensation Committee in its sole discretion may determine
that your restricted stock units will not be forfeited, in which event your
restricted stock units will continue to be subject to the achievement of the
performance measures and vesting of your restricted stock units will not occur
until the date of the Compensation Committee’s determination and certification
described above.

Leaves of Absence

Your employment does not terminate when you go on military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by your
employer in writing.  But your employment will be treated as terminating 90 days
after you went on leave, unless your right to return to active work is
guaranteed by law or by a contract.  And your employment terminates in any event
when the approved leave ends, unless you immediately return to active work.
 Your employer determines which leaves count for this purpose.

Taxes:

 

Withholding Taxes

When you become subject to withholding taxes upon distribution of the shares of
Common Stock or otherwise, Sempra Energy or its Subsidiary is required to
withhold taxes.  Unless you instruct otherwise and pay or make arrangements
satisfactory to Sempra Energy to pay these taxes, upon the distribution of your
shares, Sempra Energy will withhold a sufficient number of shares of common
stock or restricted stock units (valued in each case at the distribution date
fair market value) to cover the minimum required withholding taxes and transfer
to you only the remaining balance of your shares.  In the event that, following
a Change in Control, your restricted stock units become eligible for a
distribution upon your Retirement by reason of your combined age and service,
your restricted stock units may become subject to employment tax withholding
prior to the distribution of shares with respect to such units.

Code Section 409A

Your restricted stock units are subject to Sections 16.5 and 20.12 of the 2013
Long Term Incentive Plan, which set forth terms to comply with Code Section
409A.

Recoupment (“Clawback”) Policy:

The Company shall require the forfeiture, recovery or reimbursement of awards or
compensation under this Plan as (i) required by applicable law, or (ii) required
under any policy implemented or maintained by the Company pursuant to any
applicable rules or requirements of a national securities exchange or national
securities association on which any securities of the Company are listed.  The
Company reserves the right to recoup compensation paid if it determines that the
results on which the compensation was paid were not actually achieved.

The Compensation Committee may, in its sole discretion, require the recovery or
reimbursement of long-term incentive compensation awards from any employee whose
fraudulent or intentional misconduct materially affects the operations or
financial results of the Company or its Subsidiaries.

Retention Rights:

Neither your restricted stock unit award nor this Agreement gives you any right
to be retained by Sempra Energy or any of its Subsidiaries in any capacity and
your employer reserves the right to terminate your employment at any time, with
or without cause.  The value of your award will not be included as compensation
or earnings for purposes of any other benefit plan offered by Sempra Energy or
any of its Subsidiaries.










Change in Control:

 In the event of a Change in Control, the following terms shall apply:

§

If (i) you have achieved age 55 and have completed at least five years of
continuous service with Sempra Energy and its Subsidiaries as of the date of a
Change in Control and your restricted stock units have not been forfeited prior
to the Change in Control, (ii) your outstanding restricted stock units as of the
date of a Change in Control are not subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A and/or (iii) your
outstanding restricted stock units are not assumed or substituted with one or
more Replacement  Awards as contemplated in Section 16.1 of the 2013 Long Term
Incentive Plan, then in each case your outstanding restricted stock units and
any associated dividend equivalents will vest immediately prior to the Change in
Control with the applicable performance goals deemed to have been achieved.  If
the foregoing terms apply,  immediately prior to the date of the Change in
Control you will receive a number of shares of Common Stock equal to the number
of your restricted stock units and dividend equivalents that have vested.

§

If your outstanding restricted stock awards are assumed or substituted with one
or more Replacement Awards as contemplated in Section 16.1 of the 2013 Long Term
Incentive Plan, then, except as provided otherwise in an individual severance
agreement or employment agreement to which you are a party, your Replacement
Awards will vest immediately as of the date such Replacement Awards are not
subject to a “substantial risk of forfeiture” within the meaning of Code Section
409A.  If the foregoing terms apply, in no event later than March 15 of the year
following the year in which your Replacement Awards are not subject to a
“substantial risk of forfeiture” within the meaning of Code Section 409A, you
will receive a number of shares or other property in settlement of the
Replacement Awards.

Further Actions:

You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Agreement.

You shall not be deemed to have accepted this award unless you execute the
Arbitration Agreement provided with your award letter.

You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you, including any transfer to pay withholding taxes, that is authorized by this
Agreement.

Applicable Law:

This Agreement will be interpreted and enforced under the laws of the State of
California.

Disputes:

Any and all disputes between you and the Company relating to or arising out of
the Plan or your restricted stock unit award shall be subject to the Arbitration
Agreement provided with your award letter, including, but not limited to, any
disputes referenced in Section 16.4 of the Plan.

Other Agreements:

In the event of any conflict between the terms of this Agreement and any written
employment, severance or other employment-related agreement between you and
Sempra Energy, the terms of this Agreement, or the terms of such other
agreement, whichever are more favorable to you, shall prevail, provided that in
each case a conflict shall be resolved in a manner consistent with the intent
that your restricted stock units comply with Code Section 409A.  In the event of
a conflict between the terms of this Agreement and the 2013 Long Term Incentive
Plan, the plan document shall prevail.




By your acceptance of this award, you agree

to all of the terms and conditions described above and in the 2013 Long Term
Incentive Plan






